Chalmers, J.,
delivered the opinion of the court.
The plaintiff sold the defendants a lot of timber, receiving five hundred and eighty-eight dollars and twenty-two cents in payment therefor, or on account thereof, and signed the following receipt: — -
“Received, Scranton, Miss., Dec. 28, 1875, from Messrs. Bercier & De Smet five hundred and eighty-eight fffa dollars, for timber purchased.
$588T272F . D. MclNNis.”
He subsequently brought this suit and recovered judgment for an alleged balance due him. The testimony as to the amount of the timber and the mode of measurement differed, and the defendants asked the court to charge the jury that the law presumed prima facie that the receipt was in full of the price of the timber. This request was properly refused. A receipt prima facie imports exactly what it contains, neither more nor less. If it specifies that it is “in full,” prima facie it is so; and if it states that it is “ on account,” prima fade more remains due, but with the right to either party to show in either case that it is erroneous. So, also, where it simply acknowledges the receipt of so much money, it imports prima facie that that amount was paid by the one party and received by the other, and it imports nothing more than this. The receipt in this ease rightfully went to the jury for what it was worth, and the court properly refused to instruct them that the law attached any other meaning to it than that which its language conveyed. Affirmed.